Raney, C. J.:
Judgment for appellee April 6th, 1887, in an action at law. Appeal entered in open court to the then ensuing June term of this court by appellants, but they filed no bond till January 2, 1888, when they filed in the office of the Clerk of the Circuit Court one executed December 23, 1887, reciting that the defendants (appellants here) had obtained a writ of error, and the Clerk approved it. There is no writ of error in the transcript or files. If we disregard the informality of the recital, the bond was still not given within thirty days after the adjournment of the term of the Bradford county Circuit Court, the time allowed by the statute for perfecting the appeal, for the record shows that that term had adjourned prior to May 6th, 1887. Barrs vs. Creary, 23 Fla., 61.
The appeal is dismissed.